Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, corresponding claims 1-5 in the reply filed on 01/06/2022 is acknowledged are examined below. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Thus, Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the machined surface in claim 1, line 5, the material and the machining track in line 6 (the examiner notes that some figures show some of these limitations but the drawings are not enumerated or labeled them); the space rectangular coordinate system in claim 2, line 6; the machining track, the machined surface in claim 3; the inner surfaces of the straight- blade sharp knife, the stiffness reinforcement block, and the flaky open knife body, the outer surface  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    133
    224
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “in step S2, before initially rotating…calculating a knife rotating angle …, with a following calculation process:
in a space rectangular coordinate system, giving an equivalent relief angle of the straight-blade 20sharp knife by using a rotation matrix method, the equivalent relief angle of the straight-blade sharp knife being a function regarding the knife rake angle ɵ, the half-wedge angle Ɛ, the half-nose angle…are determined, by using mathematical software Matrix Laboratory (MATLAB), solving the knife rotating angle , i.e., …, when the equivalent relief angle of the straight-blade sharp knife is 00”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail in such a way as to reasonably convey to one skilled in the art that the inventor had possession of how a knife rotating angle is made, calculated, or determined. Instead, the specification just discloses exactly the phrase in the claim without providing any guidance or detail to help readers to understand the claimed invention. Reviewing at Applicant’s specification, page 13 recites “in a case where the knife rake angle…are determined..., when the equivalent relief angle of the straight-blade sharp knife is 00 is solved by using mathematic software MATLAB…” without providing any guidance how the knife rake…are determined and what function or formula of the mathematic software MATLAB is used to determine theses angles of the blade. Therefore, the present disclosure does not well provide in sufficient detail in such a way as to reasonably convey to one skilled in the art that the inventor had possession of how a knife rotating angle being made, calculated, or determined by using the mathematic software MATLAB.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the “S1”, “S2”, “S3” “S4” are unclear what the “S1”, “S2”, “S3” “S4” refers to, since claim 1, line 2 already recites “steps”. It makes clearer, it should be amended, for an example, Claim 1, starting from line 1—the followings: in a step S1, measuring….in a step S2, initially rotating…--;
Claim 1, in step S1 “measuring parameters of the straight-blade sharp knife” is unclear whether it is performed by an automatic controller of the ultrasonic cutting system (not claimed) or an operator.
Claim 1, line 4 recites “initially rotating” of a step 2 is unclear whether the “initially rotating” refers to a beginning rotation of the straight-blade sharp knife or prior rotating or before rotating or a first thing, the  straight-blade sharp knife needs to rotate. Moreover, in this step 2 “initially rotating, by…” is unclear whether it is performed by an automatic controller of the ultrasonic cutting system (not claimed) or an operator.
Claim 1 recites the limitation "the machined material surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. See claim 1, line 5 recites “a machined surface”, line 6 recites “a material”, and line 7 recites “the machined material surface”, which are unclear if all refer the same limitation or not.
Claim 1 recites the limitation "the machining" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this machining step or refers new step or refers to previously introduced step. What is the machining step in this method?
Claim 1 recites the limitation "the surface" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this surface or refers new surface or refers to previously introduced surface. What is the surface referencing to (the knife surface or the machined surface or the machined material surface)? That also causes “the machined surface” of claim 3 is unclear.
Claim 1, the language “if” used in the phrase “completing the machining if the surface passes the detection” that causes the step 4 and a further step is unclear whether the step 4 and the further step is required or not.
Claim 2, line 3 the language “before” used in the phrase “before initially rotating, by the straight-blade sharp knife” is unclear. Claim 1 requires the step S2 “initially rotating, by the straight-blade sharp knife”. If it the step “before initially rotating, by the straight-blade sharp knife”, which is not in step S2 or that is a step prior the step S2.
Claim 2, line 10 recites the trade mark “MATLAB” in a claim is indefinite. See MPEP 2173.05(u). If the MATLAB is not intended as a limitation, it is unclear whether any mathematical software available to can be used to solve or calculate or determine the angles of the straight-blade sharp knife or the space rectangular coordinate system or not and that meets the claimed invention or not. 
Claim 4, the language “like” used in the limitation “a trapezoid table-like transition block” is unclear as written as the meets and bounds of the “-like” cannot be readily ascertained.
In claim 4 is the term “a big end of the trapezoid table-like transition block”. Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. What is the “big” compared to? How big is it be to be considered as “big”. As a result, the recitation of “big” is indefinite because it is unclear what differences are permitted while still being considered “a big end”.
Similarly the term “a small end” has the same issues. As a result, the recitation of “small” is indefinite because it is unclear what differences are permitted while still being considered “a small end”.
Claim 5 recites a honeycomb core or grid that is unclear whether the honeycomb core or grid refers to the machined material surface or the material of claim 1 or refers to an additional honeycomb core or grid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (US 2009/0126542) hereinafter Nonaka in view of Campagne et al (US 2018/0361607).
Regarding claim 1, as best understood, Nonaka teaches an ultrasonic cutting method employing a straight-blade sharp knife (63, Figures 1-9), comprising the followings: 
a step S1, measuring parameters of the straight-blade sharp knife (as the claim is written, this step can be done by manually by an operator to select the blade to install into a tool holder 16 as seen in Figure 5 and a cutter blade inspection means 16 for detecting conditions of the blade edge 63D as disclosed in Paras. 81 and 92);
a step S2, “initially” or start rotating, by the straight-blade sharp knife, around an axis thereof (see rotation arrows A-F, Figure 5 and Para. 77), such that a rear knife surface of the straight-blade sharp knife is attached to and performing ultrasonic vibration cutting on a material (a sheet S, Figure 7 and Para. 80) according to a machining track (a preset track, Para. 26).
However, Nonaka fails to teach a step 3, “performing quality detection on the machined material surface (the workpiece or sheet S being cut) obtained by the ultrasonic vibration cutting, completing the machining if the surface passes the detection.
Campagne teaches a method for cutting materials (1, Figure 1) by a cutting device (Figure 1), wherein the cutting device has a cutting head (6) for cutting the material (Figure 1) and a detector (camera 2) for detecting a cutting line of the material (Para. 20). If the cutting line is within threshold values, it intrinsically continues cutting until completing cutting of the material (see Para. 4 recites “It is only when the cut-out parts are checked, if the amplitude of the waviness has exceeded the tolerances, that the part is declared defective” and see Paras. 8 and 20 for solving the problems).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a quality detection by a detector (camera 2), as taught by Campagne, into the method of Nonaka, in order to provide a quality detection of cutting lines of the workpiece during cutting process.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of Campagne and in view of Murasaki et al (US 4979411) hereinafter Murasaki.
Regarding claim 3, as best understood, the modified method of Nonaka teaches all of the limitation as stated in claim 1 above including in the step S2, an angle between the rear knife surface of the straight-blade sharp knife and the machined surface (workpiece) is constant during the ultrasonic vibration cutting performed on the material according to the machining track (Para. 90 of Nonaka recites “the blade 63B cuts the adhesive sheet S along the outer shape of the wafer while maintaining the toe-in angle α1, camber angle α2 and caster angle α3”)according to the machining track (see the marching track discussion in claim 1 above), however, the modified method of Nonaka fails to teach except that in the step S1, the parameters of the straight-blade sharp knife are measured by a photoelectric sensor.
Murasaki shows a photoelectric sensor for detecting conditions of a cutter knife (of an ultrasonic blade 9, Col. 5, lines 53-55) for stopping operation of a cutting device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the step of measuring parameters of Nonaka to have a photoelectric sensor, in order to allow the cutting device to stop operation if the knife is damaged or defected.

Examiner’s notice
With regards to claims 2, 4-5, there are large amounts of issues of 112(a), 112(b), and objections, the scopes of claims 2, 4-5 are not clear what scope to give for claims 2, 4-5. There is no art rejection at this time because it is not clear how the 112 rejections and other objections will be overcome, so there is no indication of allowable subject matter.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150053054 teaches a MATLAB used for a cutting device.
US 6308391, US 5584216, US 4585043 teach an increasing amount of a cutting blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                             2/7/2022